The bill of exceptions must contain a brief of the oral and copy of the written evidence. Where a motion for new trial is made, the evidence may be brought np in the record and referred to in the bill of exceptions. But written evidence cannot be abbreviated and • merely described in a bill of exceptions ex parte.■ (a.) The motion to dismiss was based on the ground that interrogatories were written evidence, and must-be copied in full, and also, that the bill of exceptions stated that a note and written agreement between certain named parties was introduced in evidence, but did not set them out; but the ruling of the court was only that announced above.Writ of error dismissed.